Citation Nr: 9914076	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-06 913	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional 
disability of the left eye, to include enucleation, as a 
result of surgery and treatment performed at a Department of 
Veterans Affairs facility in March 1989.  



WITNESSES AT HEARING ON APPEAL

The veteran and a friend



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1956 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied benefits under 38 U.S.C.A. 
§ 1151 for loss of visual acuity of the left eye as a result 
of surgery and treatment at a VA facility in March 1989.  The 
veteran submitted additional evidence, and upon consideration 
of the additional evidence, the RO confirmed the denial of 
benefits.  The veteran was informed of this decision in an 
April 1997 supplemental statement of the case.  

The veteran testified at a personal hearing before the 
undersigned in September 1997 and subsequently submitted 
additional evidence directly to the Board in support of his 
claim.  The RO had not reviewed the evidence and a waiver of 
consideration by the RO was not made by the veteran.  In 
accordance with 38 C.F.R. § 20.1304(c), the Board remanded 
the matter to the RO for consideration of the evidence and 
preparation of a supplemental statement of the case.  
However, upon initial review of the file, the Board found 
that further development was necessary.  In order to save 
time, the case was remanded for accomplishment of all 
required development simultaneously.  Nonetheless, for 
reasons explained below, the Board finds that another remand 
is necessary.  

The Board again notes that in a September 1997 statement, the 
veteran filed another claim for benefits under 38 U.S.C.A. 
§ 1151.  He asserted that he also had headaches, a skin 
condition, and mental instability as result of the surgeries 
that were performed at the VAMC in San Juan, Puerto Rico in 
April 1989.  The RO still has not adjudicated these issues 
and they have not been certified for appeal.  They are 
referred to the San Juan, Puerto Rico RO for development.  


REMAND

As noted above, the Board previously remanded the case to the 
RO in January 1998 for further development.  It appears that 
the veteran was scheduled for an examination in June 1998; 
however, he failed to report.  In October 1998, the veteran 
submitted a letter written in Spanish to the RO (which was 
translated into English by the RO) inquiring as to the status 
of his claim.  Shortly thereafter, he submitted another 
letter to the RO, dated in January 1999, indicating that he 
had relocated to Puerto Rico.  He provided the RO with his 
new address and again inquired as to the status of his claim.  
The letter was not received by the RO until March 1999.  In 
the interim, the RO had attempted to contact the veteran by 
phone in February 1998.  One phone number appeared to be a 
fax number; a second phone number was out of service; and 
several messages were left at a third phone number.  There 
was no reply to the messages and the RO then returned the 
case to the Board.  

In the case of Stegall v. West, 11 Vet.App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) held that a 
remand by the Court or the Board confers on a veteran (or 
other claimant) the right to compliance with the remand 
orders, as a matter of law, and the Secretary of Veterans 
Affairs has a concomitant duty to ensure compliance with the 
terms of a remand.  

The RO scheduled the veteran for an examination in June 1998 
and the veteran failed to report.  However, the RO never 
referred the veteran's file to an ophthalmologist for review 
and an opinion as requested.  It also appears as though the 
RO did not undertake any development on the issues raised by 
the veteran in his September 1997 claim.  The veteran 
contacted the RO in October 1998 to ask about the status of 
his claim and in January 1999 sent another letter to inform 
the RO that he had moved.  This relocation notification was 
not received by the RO until March 1999 after further 
attempts to contact the veteran in February 1999 were 
unsuccessful.  

The Board finds that the veteran's repeated letters to the RO 
are an indication that he did not abandon his claim.  
Furthermore, he informed the RO that he had relocated and 
provided that office with his current address; however, the 
letter was only received by the RO after the case had been 
returned to the Board.  In light of these facts, the Board 
concludes that under Stegall, another remand is necessary to 
complete the development initially requested in January 1998.  

Nonetheless, the veteran is advised that his cooperation in 
responding to requests for information, reporting for 
scheduled appointments, and informing the RO of any changes 
of addresses in a timely manner is required.   The Board 
notes in this regard that  "[T]he duty to assist is not 
always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  See also Olson v. Principi, 3 Vet. 
App. 480, 483 (1992).  Furthermore, while the VA does have a 
duty to assist the veteran (appellant) in the development of 
a claim, that duty is not limitless.  In the normal course of 
events, it is the burden of the veteran (appellant) to keep 
the VA apprised of their whereabouts.  If he does not do so, 
there is no burden on the VA to "turn up heaven and earth" to 
find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The Hartford, Connecticut RO should 
transfer the veteran's claims folder and 
medical records to the San Juan, Puerto Rico 
RO for the remaining development and 
readjudication.  

2.  The San Juan, Puerto Rico RO should 
obtain from the veteran the name(s) and 
address(es) of all medical care providers (VA 
and private) who have provided treatment 
related to his left eye disability (including 
the conditions noted in the veteran's 
September 1997 claim), obtain copies of all 
of the records from the identified sources 
and associate them with the claims folder.

3.  The veteran's file should then be 
referred to an ophthalmologist who has not 
previously examined the veteran.  The 
examiner should review the file in its 
entirety and render an opinion for the record 
as to whether the veteran has any additional 
disability as a result of the retinal re-
attachment surgeries performed in San Juan, 
Puerto Rico on April 6, 1989 and April 13, 
1989 or whether the complete loss of visual 
acuity and enucleation are merely natural 
progressions of the condition for which he 
was originally treated (i.e., the recurrent 
detached retina).  The physician should 
specify for the record the nature of the 
additional disability, if any, that was 
caused by VA treatment or indicate whether 
any aspect of the disability was a necessary 
consequence of the procedures.  Any special 
studies or tests deemed necessary by the 
examiner should be scheduled for the veteran 
and accomplished.  The rationale for the 
opinions should be fully explained.

4.  The San Juan, Puerto Rico RO should 
then review record and readjudicate the 
claim in light of all the evidence.  If the 
benefits sought remain denied, the veteran 
should be provided an appropriate 
supplemental statement of the case (which 
notes all the additional evidence received 
since the RO's prior denial) and given the 
opportunity to respond.  (The veteran must 
file a notice of disagreement and a 
substantive appeal related to his 
supplemental claim for benefits under 
38 U.S.C.A. § 1151 in order for that claim 
to become ripe for appellate review).  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified. The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


